ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
B&D Consulting, Inc.                          )      ASBCA No. 61508
                                              )
Under Contract No. HC1028-16-F-0072           )

APPEARANCE FOR THE APPELLANT:                        G. Matthew Koehl, Esq.
                                                      Womble Bond Dickinson (US) LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      William E. Brazis, Jr., Esq.
                                                      DISA General Counsel
                                                     Colleen M. Eagan, Esq.
                                                     Anthony J. Balestreri, Esq.
                                                      Trial Attorneys
                                                      Defense Information Systems Agency
                                                      Scott Air Force Base, IL

                                 ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: July 11, 2018



                                                     ministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61508, Appeal ofB&D Consulting,
Inc., rendered in confotmance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals